                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


TERRENCE J. HANCOCK, et al.,                 )
                                             )
                      Plaintiffs,            )
                                             )       CIVIL ACTION
       vs.                                   )
                                             )       NO. 18 C 4005
T CAT ENTERPRISE, INC.,                      )
an Illinois corporation,                     )       JUDGE JOHN J. THARP, JR.
                                             )
                      Defendant.             )



                 MOTION FOR ENTRY OF DEFAULT AND JUDGMENT

       NOW COME Plaintiffs, by their attorneys, and move for entry of judgment by default against

Defendant, T CAT ENTERPRISE, INC., an Illinois corporation, in the total amount of $316,744.73,

plus Plaintiffs’ court costs and reasonable attorneys’ fees in the amount of $1,997.50.

       On August 22, 2018, the Summons and Complaint was served on the Registered Agent (by

tendering a copy of said documents to the Illinois Secretary of State) (a copy of the Summons and

Affidavit of Compliance for Service on Secretary of State form is attached hereto). Therefore,

Defendant’s answer was due on September 12, 2018. As Defendant has failed to timely answer the

Complaint, Plaintiffs respectfully request entry of default and judgment.




                                                     /s/ Laura M. Finnegan
                                               CERTIFICATE OF SERVICE

        The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion) with the Clerk of Court using the CM/ECF system, and further
certifies that I have mailed the above-referenced document by United States Mail to the following
non-CM/ECF participants on or before the hour of 5:00 p.m. this 9th day of October 2018:

           Dana J. Trumbull, Registered Agent               Mr. James Trumbull, President
           T Cat Enterprise, Inc.                           T Cat Enterprise, Inc.
           9300 Franklin Avenue                             997 Reading Drive
           Franklin Park, IL 60131-2831                     Bartlett, IL 60103-4558

           Mr. James Trumbull, President                    Office of the Secretary of State
           T Cat Enterprise, Inc.                           Department of Business Services
           PO Box 657                                       Annual Reports/Registered Agent Section
           Franklin Park, IL 60131-0657                     501 S. 2nd Street, Room 350
                                                            Springfield, IL 62756-1000




                                                                   /s/ Laura M. Finnegan



Laura M. Finnegan
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6210637
Telephone: (312) 216-2563
Facsimile: (312) 236-0241
E-Mail: lmfinnegan@baumsigman.com
I:\731exc\T Cat Enterprise\motion.lmf.df.wpd
